Title: From Alexander Hamilton to William C. Bentley, 5 November 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir:
            NY. Nor. 5. 1799
          
          I have received your letter of the twentieth of October.
          The Secretary of War has been informed of the nomination of Mess Emerson Simmons and Beale as Cadets in your regiment, and has been requested to transmit them their appointments.
          Enclosed is a copy of a letter from the Secretary of war.
          With great considn
          Col. Bentley—
        